OPINION — AG — THE OKLAHOMA MILITARY ACADEMY WOULD NOT HAVE THE AUTHORITY TO REPURCHASE DELINQUENY NOTES MADE FOR THE PURPOSE OF FINANCING BOARDING COSTS IN THAT 70 O.S. 1961 1581.6 [70-1581.6] (70 O.S. 1965 Supp., 4007 [70-4007]) REQUIRES THAT MONEY SO RECEIVED BY OKLAHOMA MILITARY ACADEMY MUST BE DEPOSITED AS COLLECTED INTO A SPECIAL FUND WHICH FUND IS IRREVOCABLY PLEADED TO AND MAY ONLY BE SPENT TO RETIRE THE BONDS OUTSTANDING ON THE BUILDINGS. CITE:  70 O.S. 1961 1581.1-1581.11 [70-1581.1] — [70-1581.11], (SAM HELLMAN) FILENAME: m0000984 FREDRICK GLEBER OKLAHOMA MILITARY ACADEMY ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 16, 1967 OPINION — AG — THE OKLAHOMA MILITARY ACADEMY WOULD NOT HAVE THE AUTHORITY TO REPURCHASE DELINQUENY NOTES MADE FOR THE PURPOSE OF FINANCING BOARDING COSTS IN THAT 70 O.S. 1961 1581.6 [70-1581.6] (70 O.S. 1965 Supp., 4007 [70-4007]) REQUIRES THAT MONEY SO RECEIVED BY OKLAHOMA MILITARY ACADEMY MUST BE DEPOSITED AS COLLECTED INTO A SPECIAL FUND WHICH FUND IS IRREVOCABLY PLEADED TO AND MAY ONLY BE SPENT TO RETIRE THE BONDS OUTSTANDING ON THE BUILDINGS. CITE:  70 O.S. 1961 1581.1-1581.11 [70-1581.1] — [70-1581.11] (SAM HELLMAN)